Motion by appellant for a stay of execution of judgment, pending the appeal therefrom, granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before January 16, 1961. Motion by appellant to dispense with printing denied, with leave to renew on proper papers. Cross motion by respondent Michael A. C. Hume for reimbursement of expenses denied, without prejudice to such other proceedings as said respondent may be advised. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.